FILED
                             NOT FOR PUBLICATION                            APR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHUANG MING CHEN,                                No. 11-71322

               Petitioner,                       Agency No. A089-770-114

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Chuang Ming Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on both the significant inconsistency regarding the basis for Chen’s asylum

claim and the inconsistency regarding the date of his wife’s forced sterilization by

family planning authorities in China. See Shrestha, 590 F.3d at 1046-47. The

agency was not compelled to accept Chen’s explanations for the inconsistencies.

See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). We reject Chen’s

contention the BIA ignored his explanation for the inconsistent dates he provided

for his wife’s forced sterilization. See Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (the BIA “does not have to write an exegesis on every contention”).

In the absence of credible testimony, Chen’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71322